Citation Nr: 1423564	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-31 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran had active service from May 1968 to April 1971.

This appeal arises before the Board of Veterans' Appeals (Board) from an October 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which, in part, denied entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to a TDIU. 

In this case, the Veteran filed a claim for a TDIU in February 2010.  He contends that he is unemployable as a result of his many service-connected disabilities.  He worked as a teacher and retired in 2007.  On VA examination in April 2010, the Veteran reported that he retired due to physical problems.

The Veteran is currently service-connected for neuropathy with hypertension at a noncompensable evaluation from May 8, 2001 and a 60 percent disability evaluation, effective June 21, 2012; for diabetic peripheral neuropathy at a 50 percent disability rating, effective April 27, 2009; for diabetic peripheral neuropathy of the left upper extremity at a 40 percent disability rating, effective April 27, 2009; for diabetes mellitus at a 20 percent disability rating, effective May 8, 2001; for right lower extremity neuropathy at a 20 percent disability rating, effective May 8, 2001; for left lower extremity neuropathy at a 20 percent disability rating, effective May 8, 2001; for diabetic retinopathy at a noncompensable evaluation from May 8, 2001 and a 10 percent disability evaluation, effective October 31, 2006; and for erectile dysfunction at a noncompensable evaluation from September 18, 2007. 

A TDIU is provided where the combined schedular rating for service-connected disabilities is less than total, i.e., less than 100 percent.  38 C.F.R. § 4.16(a).  Here, as noted above, from June 21, 2012 the Veteran has a combined 100 percent evaluation. 

The Board is cognizant that under Bradley v. Peake, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for combined service-connected disabilities in order to determine the veteran's eligibility for special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s) 22 Vet. App. 280, 294 (2008).  In the instant case, the Veteran has variously been in receipt of SMC under section 1114(k) during the pendency of his appeal for loss of use of a creative organ from September 18, 2007.  However, the Veteran has not been in receipt of SMC under section 1114(s) throughout the entire pendency of his claim.  Thus, if it is determined that he is entitled to TDIU based on a single service-connected disability, he is potentially eligible for SMC under section 1114(s) for periods other than those set forth above.  See Bradley, supra (reasoning that "a TDIU rating for posttraumatic stress disorder (PTSD) alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating").  Accordingly, under Bradley, the Board finds that the AOJ should also consider whether TDIU is warranted even for the period since June 21, 2012 for any particular service-connected disability even though a schedular 100-percent combined rating is already in effect in order to determine the Veteran's eligibility for SMC under section 1114(s).  Id. 

The Veteran underwent multiple VA examinations in January 2013 to assess the current severity of his service-connected disabilities.  Notably, VA examiners concluded that the Veteran's diabetes mellitus, diabetic nephropathy, and erectile dysfunction disabilities did not impact his ability to work.  A January 2013 VA eye examination however determined that the Veteran's eye conditions impacted his ability to work as the Veteran would have difficulty reading small print and doing task in densely lit areas without sunglasses due to his eye conditions.

While the January 2013 VA examiners addressed the Veteran's service-connected disabilities separately in regards to whether they impacted the Veteran's ability to work, none of the VA examiners' opinions discussed the cumulative effect of his service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment.

Accordingly, the Board finds that an opinion is needed to determine whether the Veteran's is unemployable due to any single service-connected disability, or whether his service-connected disabilities in combination with one another result in unemployability.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should arrange for an appropriate health care specialist to review the claims folder and determine whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as the result of any single service-connected disability or solely as the result of the cumulative effect of his service-connected disabilities.  In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone in concert with each other).  

Please note that if the Veteran is found to have some degree of unemployability due to nonservice-connected disabilities, please nevertheless include a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected disabilities. 

The examiner should fully describe the objective findings that support his or her conclusions.  The claims folder should be made available to the examiners in conjunction with the opinion request, and the examiner must indicate on the report that such a review was undertaken.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

3.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



